 

FOURTH AMENDMENT TO
AGREEMENT OF SALE

 

THIS FOURTH AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 21 day of October, 2013, between THREE WM REAL ESTATE, LLC, THREE WM
OPERATING, LLC, FOUR WM REAL ESTATE, LLC, FOUR WM OPERATING, LLC, each a
Delaware limited liability company (individually and collectively, the “Seller”)
and WOODBURY MEWS III URBAN RENEWAL, LLC (f/k/a WOODBURY MEWS III, LLC),
Woodbury Mews IV Urban Renewal, LLC (f/k/a WOODBURY MEWS IV, LLC), Woodbury Mews
Urban Renewal Land Parcels, LLC (f/k/a WOODBURY MEWS LAND PARCELS, LLC) and WM
Land Urban Renewal TRS, LLC (each a Delaware limited liability company
(individually and collectively, the “Purchaser”).

 

RECITALS:

 

A.           Seller and Purchaser are parties to that certain Agreement of Sale
dated June 26, 2013, as amended (collectively, the “Agreement”), pursuant to
which Seller agreed to sell, and Purchaser agreed to purchase, certain real
property located at 122 and 124 Green Avenue, Woodbury, New Jersey, as more
particularly described in the Agreement.

 

B.           Seller and Purchaser desire to amend the Agreement, upon the terms
and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.     Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meanings given to them in the Agreement.

 

1.     The Definition of “Purchaser”. In order to reflect Purchaser’s updated
organizational structure and the amendment to the legal name of the Purchasers,
all references in the Agreement to “Purchaser” shall now refer to: WOODBURY MEWS
III URBAN RENEWAL, LLC (f/k/a WOODBURY MEWS III, LLC), Woodbury Mews IV Urban
Renewal, LLC (f/k/a WOODBURY MEWS IV, LLC), Woodbury Mews Urban Renewal Land
Parcels, LLC (f/k/a WOODBURY MEWS LAND PARCELS, LLC) and WM Land Urban Renewal
TRS, LLC.

 

2.     Purchase Price (a) Section 2(a) of the Agreement is hereby amended to
read as follows (additions are shown as double-underlined and deletions are
shown as struck through):

 

The purchase price (the “Purchase Price”) for the Property shall be THIRTY EIGHT
MILLION ONE HUNDRED TWENTY SIX THOUSAND AND ONE HUNDRED FIFTY SIX DOLLARS
($38,126,156.00) THIRTY NINE MILLION and 00/100 DOLLARS ($39,000,000.00),
subject to prorations and the adjustments expressly set forth in this Agreement;
provided, however, that if the City adopts a reallocation of the payments under
the PILOT Agreement, then the Purchase Price shall be reduced by the PILOT Price
Adjustment (as hereinafter defined). The “PILOT Price Adjustment” shall be
calculated as follows: (i) the net increase in the annual payments under the
PILOT Agreement adopted by the City with respect to Lots 2, 3, 4 and 5 for 2013
shall be divided by 0.077; and (ii) the sum of $30,000 shall be subtracted from
the quotient calculated pursuant to clause (i) of this sentence. Prior to the
expiration of the Due Diligence Period, Seller and Purchaser shall agree on a
reasonable allocation of the Purchase Price payable for each individual property
described on Exhibit A-2 (each, an “Individual Property”) which shall be
allocated in the form set forth on Exhibit B (each such allocated portion, an
“Allocated Purchase Price”). In addition, Seller and Purchaser shall agree on a
reasonable further allocation of the Purchase Price as between (a) the Land and
the Improvements, (b) the Personalty, and (c) the Intangibles prior to the
expiration of the Due Diligence Period.

 

1

 

 

3.    Exhibits. Seller and Purchaser acknowledge that they have agreed upon the
price allocation attached to this Amendment as Exhibit B which exhibit is hereby
incorporated into the Agreement.

 

4.    Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

5.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

2

 

 

IN WITNESS WHEREOF, the Purchaser has executed this Amendment on the date first
above written.

 

  PURCHASER:       Woodbury Mews III Urban Renewal, LLC       By: /s/ John Mark
Ramsey   Name: John Mark Ramsey   Its:  Authorized Signatory       WOODBURY MEWS
IV URBAN RENEWAL, LLC       By: /s/ John Mark Ramsey   Name: John Mark Ramsey  
Its:  Authorized Signatory       Woodbury Mews URBAN RENEWAL Land Parcels, LLC  
    By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Its:  Authorized
Signatory       WM LAND URBAN RENEWAL TRS, LLC       By: /s/ John Mark Ramsey  
Name: John Mark Ramsey   Its:  Authorized Signatory

 

3

 

 

IN WITNESS WHEREOF, the Seller has executed this Amendment on the date first
above written.

 

    SELLER:                

THREE WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE THREE, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                                          Name:  Ken
Assiran         Title:  President                 THREE WM OPERATING, LLC,     a
Delaware limited liability company                 By: WMRE THREE, LLC, a
Delaware limited liability company, its sole member and manager                
  By: CHG WMRE, LLC, a Delaware limited         liability company, its manager  
                By: /s/ Ken
Assiran                                                          Name:  Ken
Assiran         Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

 

 

4

 

 

    SELLER:                

FOUR WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE FOUR, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                                          Name: Ken
Assiran         Title: President                 FOUR WM OPERATING, LLC,     a
Delaware limited liability company                 By: WMRE FOUR, LLC, a
Delaware limited liability company, its sole member and manager                
  By: CHG WMRE, LLC, a Delaware limited         liability company, its manager  
                By:  /s/ Ken
Assiran                                                          Name: Ken
Assiran         Title:  President

 

 

 

 

EXHIBIT B

 

PURCHASE PRICE ALLOCATION

 

Facility  Amount  Three Facility  $22,251,694  Four Facility  $14,834,462 
Adjacent Parcels  $1,040,000  Lots 1&6  $940,000  Lots 4&5  $100,000  TOTAL
PURCHASE PRICE  $38,126,156 

 

2

 

